Title: John Thaxter to Abigail Adams, 15 December 1782
From: Thaxter, John
To: Adams, Abigail



Madam
Sunday / Paris 15th. Decr. 1782

I intended to have wrote largely by this Opportunity, but have been confined ever since last Sunday night to my Bed and Chamber, with a most violent Cold, a kind of Punishment for Pride and Curiosity. I was last Sunday at Versailles, the day was extremely cold and foggy, much was to be seen, and but little time for the purpose. I drove about without Hat and with thin Shoes all day long, gave up dinner to ’till 6. o Clock in the Evening to gratify Curiosity. After seeing the Court and every thing else worthy Notice, I returned to dinner at the Tavern, and from thence to Paris, sick. I had taken Cold the Evening before at the Italien Comedy, by waiting a long time in a draft of Air for the Carriage, but notwithstanding I must needs go to Versailles next day and increase it. So much for Curiosity and Pride. I hope however to go abroad again in a day or two, for 8. or 9. days punishment for a slight Sin of a day is proportion enough. I never knew what a Cold or a Cough was before.
You will hear by this Opportunity, that the Preliminaries of a Peace between America and England are signed. This is a great Event and an important Step towards Peace. It has been announced by the King of G. Britain in his Speech to both Houses of Parliament. Thus the Language of “unlimited Submission, America at my Feet,” is changed into the more manly Phrases of the United States, free, sovereign and independent.

Your Counterpart (I dont say your better half) has written You several ways, advising You not to venture out in the Spring. He has explained the Reasons, which induced him to alter his Plan.
Duty and Respects where due. My Love to Miss Nabby. I would write to her, if I was able. To Masters Charley and Thommy.

With an invariable Respect, I have the Honor to be Madam &c.
JT

